320 S.W.3d 236 (2010)
Cassandra A. JONES, Respondent,
v.
Randy E. JONES, Appellant.
No. ED 94043.
Missouri Court of Appeals, Eastern District, Division Five.
September 14, 2010.
Beverly A. Appling, Bowling Green, MO, for appellant.
Candy L. Ries, Louisiana, MO, for respondent.
Before: GARY M. GAERTNER, P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Randy E. Jones appeals from the trial court's Judgment of Dissolution of Marriage. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court's decision is supported by substantial evidence and does not erroneously declare the law, Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), and is not an abuse of discretion, Slattery v. Slattery, 185 S.W.3d 692, 697-98 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *237 affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2009).